The Attorney              Geneyd of Texas

JIM MATTOX                                            SepFember 3,'i985
Attorney General                                                     !



Supreme Cowl Bulldin
                               Honorable Tim R. Ta:r:Lor                    Opinion No. .JM-351
P. 0. BOX 125d9                Titus County Attorney
Austin. TX. 7971% 2549         P. 0. Box 862                                Re:    Whether a comissioners    court
512,4752501                    Mt. Pleasant, Texas    75455                 may bar video cameras from a public
Telex 91W57C1357
                                                                            meeting held under article    6252-17,
Telecopier  51214750255
                                                                            V.T.C.S.

714 Jackson. Sulle 7WJ         Dear Ur.   Taylor:
Dallas, TX. 75202.4509
21417428944
                                    Pou ask whethter article      6252-17. V.T.C.S..                 the Texas Open
                               Meetings  Act, requires  the commissioners court of                   Titus County to
4924 Alberta Ave.. Suite 180   allow videotaping of its meetings.
El Paso, TX. 79905.2793
915/533-3494                         The Open I4eetin:gs Act provides         in part:

                                                All  OX any part  of the proceedings    in auy
   I Texas. Suite 700
Houston, TX. 77002-3111                     public meeting of any governmental body as defined
71312236999                                 hereinabow   may be recorded     by any person   in
                                            attendance by means of a tape recorder      or any
                                            other means of sonic reproduction.
806 Broadway, Suite 312
Lubbock, TX. 79401.3479
909/747-5239
                               V.T.C.S.    art.   6252*-1~7. CZ(1).        This provision       first    appeared in the
                               1973 revision of the Open Meetings Act.               Acts   1973. 63rd Leg., ch. 31,
                               12(i)    at 46.     The 1967 version          of the Open Meetings Act did not
4309 N. Tenth, Suite S         expressly    permit a,%youe to tape-record            public     meetings.      Acts   1967,
McAllen, TX. 79501-1595
                               60th Leg., ch. 271 at 597. A 1968 Attorney General Opinion considered
51219524547
                               whether the act required a cormPissioners court to allow its meetings
                               to be broadcast        ljve over the radio and taped for later broadcast.
200 Maln Plaza. Suite 400      Attoruey General Opinion M-180 (1968) determined that the phrase "open
San Antonio. TX. 792052797
                               to the public"       in section      l(a)   of formar article          6252-17, V.T.C.S.,
51212254191
                               did not require the? connissioners             court to permit the live broadcast
                               of its     meetings or the taping             thereof    for    later     broadcast.     See
An Equal OppOrtunilYl          V.T.C.S.     art.     62 5:2-17,    52(a)      (present     codification        of    quoted
Aflirmstlvs Action Employer    language).       The cowissloners         court had authority          to mske reasonable
                               rules    and regulations         for     %ts meetings       and could        prohibit    the
                               broadcast or tape-recording           of Its meetings.       Attorney      General Opinion
                               n-180 (1968).

                                     A Texas court has considered    whether a school trustee   had a
                               statutory  right to tape-record  executive  session proceedings of the
                               board of trustees.  In Zsmora v. Edgewood Independent School District,




                                                                    p. 1602
Honorable      Tim R. Taylor   - Paglt 2    (JM-351)




592 S.W.Zd 649 (Tax.   Civ. Al~p. - Beaumont 1979, writ ref’d n.r.e.).
the court determined that thtc trustee    had no right  to tape-record
those proceedings  over the objection  of a majority of board.members.
The court stated as follows:                               i.

                  We are of the opinion that significance            should
               be attached       to the fact. that the Legislature
               specifically     authorized   the use of tape recorders
               at public       meetings   while    it   made uo similar
               provisions     for use-at    executive    sessions   of the
               same public       body.    Lacking     any definitive     or
               helpful    interpretations    of the statute,     we Invoke
               one of      the maxims of       statutory    construction.
               (Footnote deleted).

592 S.W.Zd at 649.      The cot,xt stated the rule             expressio      unlus est
exclusio  alterius:    The exprEssion of a specific             llxitatiou      excludes
all others.    It continued as follows:

                  Having speclfic~illy    approved the use of the
               recording   devices   :Ln the public  meetings, the
               Legislature   necessnrily   denied the use of such
               devices in executive sessions.

-Id.   at   650.

      Attorney General Opinion M-180 and Zamora v. Edgewood Independent
School District    support the proposition    that the Open Meetings Act
includes   uo implied right   to tape-record    meetings.   Any such right
must be based on express legislative    authorization.    These authorities
also   support  the conclusior.  that the Open Meetings       Act does not
lmpliedly permit a member of the public to videotape public meetings.

      The 1973 addition      of scmtion 2(i)    to the act expressly      granted
members of the public the right       to record meetings by a means of sonic
reproduction.     The dictionary, defines “sonic” as follows:        “utilizing,
produced by,      or relating     t13 sound waves.”      Webster’s    Third Nev
International      Dictionary    2 173361).        (Emphasis     added).      This
provision   does not give mevimra of the public          a right   to videotape
meetings.     In the absence of :%specific     provision   permitting    a member
of the public to record its meetings by videotape,           the comuissloners
court   may prevent the videotqing      of its meetings held pursuant to the
Open Meetings      Act.    See gt,nerally   Attorney   Generals Opinion R-188
(1973).    The commissioners ctxrtrtmay allov its public meetings to be
videotaped,    but the Open Hee,c:Lngs Act does not entitle      members of the
public to videotape the meetj.n.gs over the objections       of the court.




                                           p. 1603
Honorable   Tim R. Taylor      - Page! 3        (JM-351)




                                     jiU     M M AR Y

               Article    6252-17,  V.T.C.S..  the   Texas   Open
            Meetings Act,   does not require  the commissioners
            court of Titus County   to allow videotaping   of its
            meetings.




                                                   JIM     MATTOX
                                                   Attorney General   of Texas

TOM GREEN
First Assistant     Attorney    General

DAVID R. RICBARDS
Executive Assistant      Attorney     &neral

ROBERTGRAY
Special Assistant     Attorney      Gewral

RICR GILPIN
Chairman. Opinion Committee

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gllpin,   Chairman
Jon Bible
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton
Sarah Woelk
Bruce Youngblood




                                              p. 1604